817 N.E.2d 894 (2004)
288 Ill.Dec. 244
Corrinne THOMPSON, Indv., etc., Respondent,
v.
Christie GORDON et al., etc., (Jack E. Leisch and Associates, Inc., et al., Petitioners).
No. 99193.
Supreme Court of Illinois.
November 24, 2004.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in Thompson etc. v. Jack E. Leisch and *895 Associates, Inc. et al., 349 Ill.App.3d 923, 286 Ill.Dec. 184, 813 N.E.2d 241 (2004). The appellate court is directed to permit the defendants-appellees Jack E. Leisch and Associates, Inc. et al., to file a certified copy of the September 22, 2004, cease and desist order entered by the Illinois Department of Financial and Professional Regulation against Andrew E. Ramisch and Product and Highway Safety Institute, LLC, Nos. 200404300-1 and 200404300-2. The appellate court is directed to reconsider its judgment in light of this cease and desist order, and any other relevant order(s) or argument it permits the parties to file, to determine whether a different result or reasoning is warranted. The appellate court is further directed to reconsider whether it should have exercised its discretion to go beyond the certified questions posed and determine the propriety of the order striking the affidavit of the retained engineering expert, in light of the cease and desist order, and whether the issue is now moot.